Judgment reversed and new trial granted, costs to abide event, unless within twenty days of the service of this order plaintiff stipulates to deduct from the recovery the sum of $2,017.78, *Page 614 
with interest from September 27, 1899, to date of judgment, being the amount awarded for the excess of alcohol used, which award cannot be sustained under the complaint and findings, and in case of such stipulation being made, the judgment as reduced is affirmed, without costs in this court to either party; no opinion.
Concur: CULLEN, Ch. J., GRAY, O'BRIEN and CHASE, JJ. Not sitting: WERNER and HISCOCK, JJ.